Dinkelsnlel. J.
The opposition in this succession to the provisional account filed by the administrator of the Succession, is on a claim of Mrs. Tinnie Knight, who claims that she is a creditor of the said succession in the full sum of $350. with legal interest for hoard and lodging and from the 10th. of January, 1918 until paid,/for services rendered during the illness of deceased until the date of her death which opponent estimates conservatively at $350., and «that she has not been placed on said account for the amount of her claim.
The answer is a general denial, and further, that when a demand was made by opponent she claimed a note of $405. dated 35th. April, 1915, signed by Henry Bergeron to the order of Mrs. Georgiana Bourgeois, held by her the said opponent, and claimed to have been transferred to her by the deceased for the services whioh she now sets up in her opposition, and respondent further shows, that opponent cannot claim the note whioh she has kept and also payment for services set up in her opposition, and therefore prays that the claim be dismissed and for judgment in favor of the succession.
The trial Judge saw and heard the opponent, and made the oppos -itlon absolute in these words
" Mrs. Tinnie Knight placed on the final account of the administrator of the Succession of Mrs. Georgiana Eourgeois for the sum of $350. which she olairas for board, lodging and servioes rendered during the nines of deceased and previous to her death. 'The answer claims that the opponent holds a note for the sum of $435., dated 35th. April, 1915, signed by Mr. Henry Bergeron to the order of Mrs. Georgiana Bourgeois, and held by Mrs. Deris, claiming that the said note was transferred to her by Mrs. Bourgeois for the full services which she now sets up in her opposition, and for whioh she claims the sum of §350.
* There is no proof to off set her olaim in any way shape or form. The only question involved is whether or not she holds the note for $435 which was given her in settlement for the *540very services fpr which she now claims the sum of $350.
" My opinion is, that the testimony given by the opponent herself, that the note was held, by her, from her testimony she does r.ott claim title to the note. The question, whether or not the, the Rote belongs to her will be properly settled in a seperate proceeding, and for that reason, the law and the evidence being in favor of the opponent and against the administrator."
Kis Honor saw and heard the witness in this case; there was no testimony contrary to hers, and he decided the o-a case correctly, in our opinion.
For the reasons assigned, it is ordered, adjudged and decreed, that the judgment of the lower Court be, and is hereby affirmed, with costs of bo1;h Court against the succession.
-Judgment Affirmed-